Name: Commission Regulation (EEC) No 1461/84 of 25 May 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5. 84 Official Journal of the European Communities No L 140/41 COMMISSION REGULATION (EEC) No 1461/84 of 25 May 1984 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 884/84 (3), as amended by Regulation (EEC) No 1 1 58/84 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 884/84 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 35. 0 OJ No L 91 , 1 . 4. 1984, p. 16 . (4) OJ No L 112, 28 . 4 . 1984, p. 7 . No L 140/42 Official Journal of the European Communities 26. 5 . 84 ANNEX to the Commission Regulation of 25 May 1984 fixing he import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 10 from 4 to 10 June 1984 (') Week No 11 from 11 to 17 June 1984 (') Week No 12 from 18 to 24 June 1984 (') Week No 13 from 25 June to 1 July 1984 (') 02.01 A IV b) 1 2 3 4 5 aa) bb) 134,000 93,800 147,400 174,200 174,200 243,880 125,000 87,500 137,500 162,500 162,500 227,500 109,250 76,475 120,175 142,025 142,025 198,835 91,250 63,875 100,375 118,625 118,625 166,075 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.